Metcalf, J.
The devise in question is a valid devise to a' charitable use, within the St. 43 Eliz. c. 4, which, in principle and substance, is in force in this state, (16 Pick. 119,) and which expressly includes gifts for the maintenance of “ schools of learning.” Duke, (Bridgman’s ed.) 1, 128. 4 Dane Ab. 5, 6. Attorney General v. Earl of Lonsdale, 1 Sim. 109. Price v. Maxwell, 28 Penn. State R. 23. Franklin v. Armfield, 2 Sneed, (Tenn.) 347 & seq.
The testator directed that his devisee should have a reasonable time to accomplish the purpose of the devise, “ with the funds left for that purpose.” And the sworn answer of Clark', the present trustee, alleges that the trust fund in his hands is not, in his judgment, sufficient to enable him “ to carry out the objects of the testator,” and that he has made constant efforts to secure those objecls, by husbanding that fund for the purpose of erecting a school-house and establishing a school according to the testator’s intention. No special replication has been filed, nor has any issue been joined on the answer, according to the rules of the court. 14 Gray, 355. Upon the hearing on the bill, and answer, the plaintiffs insist that they are entitled to the decree prayed for in their bill, namely, a decree annulling the trust created by the testator, directing the sale of the land devised for the site of a school-house, and the payment to them of the proceeds of such sale; and also the payment to them of the amount .of the pecuniary fund now in the trustee’s hands. They seek such a decree, first, on the mistaken ground that the devise is void, and secondly, because the trustee has not, within a reasonable time, accomplished the objects of the trust. But even if it were admitted, or shown by proof, that a reasonable time for the accomplishment of the testator’s purpose had elapsed, yet this would be no legal reason for granting the prayer of the plaintiffs, but only a reason that the court, on a proper process *69by the proper party, should require the trustee to execute the trust. Sanderson v. White, 18 Pick. 339.
On the bill and answer, the court must understand that a reasonable time for erecting a school-house and establishing a school, with the means left therefor by the testator, has not yet come, and that the trustee is diligently endeavoring to increase the fund in his hands, by causing it to accumulate until it shall be sufficient to effect the purpose of the testator. Accumulations of an unapplied bequest to a charity go to the charity along with the original bequest. Forbes v. Forbes, 18 Beav. 552. Tudor on Charitable Trusts, (2d ed.) 327.

Bill dismissed.